Citation Nr: 1021307	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to 
May 1987.  He died September 2005.  The appellant is the 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.  

In December 2009, the Appellant testified at the RO before 
the undersigned.  A transcript of that hearing is of record 
and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for the 
cause of the Veteran's death.  It is her assertion that VA 
failed to properly diagnose the Veteran's adenocarcinoma, and 
that the failure to timely diagnose the adenocarcinoma 
delayed medical treatment and ultimately led to a hastening 
of his death.    Had the cancer been detected and treated 
earlier, she states that the Veteran could have lived as much 
as an extra five years 

An appellant may be awarded VA compensation for death caused 
by VA medical care in the same manner as if death were 
service-connected.  38 U.S.C.A. § 1151.  A disability is 
considered a qualifying disability if it was not the result 
of the Veteran's willful misconduct, and if it was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or, an event not reasonably foreseeable.  Id.  

Copies of private and VA treatment records have been obtained 
and associated with the claims folder.  Several questions 
were asked of the Veteran's private physician (G. Yared, 
M.D.) regarding his adenocarcinoma and his life expectancy 
had an earlier diagnosis been made.  Dr. Yared stated that an 
earlier detection of the Veteran's cancer may have extended 
his life by as much as five years.    However, he added that 
this depended on "timing" and how early the diagnosis was 
made.  Dr. Yared did not quantify what would have amounted to 
an early detection/diagnosis.  In this regard, the record 
shows that the Veteran sought VA treatment as early as May 
2004 for complaints of abdominal pain, and that metastatic 
mucinous adenocarcinoma of the peritoneal cavity with 
extensive peritoneal, pelvic, and retroperitoneal involvement 
was diagnosed by September 2004.  He died in September 2005.  
Dr. Yared also failed to provide an opinion as to whether a 
misdiagnosis or failure to diagnosis adenocarcinoma on the 
part of VA, if such occurred, played a factor in the 
Veteran's death. 

Under 38 U.S.C.A. § 5103(A)(a), the Secretary needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant' s claim for a benefit." See 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 
5103A(a), and not (d), applies to DIC claims, and requires 
that VA need only obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit").  In this case, it is necessary prior to 
adjudication of this claim for an examiner to provide an 
opinion as to whether the Veteran's death due to 
adenocarcinoma was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA or an event not reasonably foreseeable.  

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain a VA medical 
opinion provided by a VA oncologist.  The 
oncologist should review the pertinent 
information in the claims file relating to 
diagnosis and treatment of the Veteran's 
cancer, including all pertinent treatment 
records from 2004 up to and including the 
May 2004 consultations for complaints of 
abdominal pain and related testing and 
screenings; the CT scan reports from 
August 2004; the report of the September 
2004 exploratory laparotomy ; any 
pertinent subsequent cancer treatment 
records; and, all pertinent medical 
opinions of record, including the undated 
questionnaire that was presumably 
completed by  Dr. Yared in January 2010.

The oncologist should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran developed any 
additional disability as a result of any 
lack of an appropriate and/or timely 
diagnosis of metastatic mucinous 
adenocarcinoma of the peritoneal cavity 
with extensive peritoneal, pelvic, and 
retroperitoneal involvement between May 
2004 and September 2004.  In this regard, 
the oncologist, should comment on whether 
the Veteran should have been provided with 
more extensive testing including, but not 
limited to, an exploratory laparotomy or 
CT scan, at some point between May 2004 
and September 2004, and if so, whether it 
is likely that such testing would have 
identified an earlier stage of the cancer.

Any opinion expressed should be 
accompanied by supporting rationale.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale (i.e., why an opinion cannot be 
provided).

2.  The RO/AMC should then readjudicate 
the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death.  If 
the determination remains unfavorable to 
the appellant, the RO/AMC should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


